DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
The present application claims foreign priority from KR10-20200113970 filed on 09/07/2020 in Korea. The priority documents were electronically retrieved on 10/12/2021. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2021 is considered and attached. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1-8, 13, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al., (US-20210232247-A1, hereinafter as, Tao). 
In regards to claim 1, Tao discloses an electronic  apparatus (title, abstract, display apparatus) comprising: a display panel (OLED display panel, Abstract); and an input sensor disposed on the display panel (para 0034, the reflective layer of the OLED display panel in this embodiment of the present disclosure includes at least one reflective block connected to the touch integrated circuit, the touch integrated circuit may take the at least one reflective block as a touch electrode to achieve the touch function of the OLED display panel) and comprising a first electrode extending in a first direction, a second electrode extending in a second direction crossing the first direction and insulated from the first electrode (fig.3, first electrode in D1 extending in vertical direction and a second electrode in D2 extending in horizontal direction as shown. These electrodes are insulated from one another. Para 0043, the first conductive bridges 1021 are insualted from the second conductive bridges 1022), a first sensing line connected to the first electrode, and a second sensing line connected to the second electrode (para 0039, the reflective layer 101 may further include at least one target connecting line 1012 connected to the at least one reflective block 1011 in a one-to-one correspondence manner, and the reflective block 1011 may be connected to the touch integrated circuit 20 through the target connecting line 1012 corresponding to the reflective block 1011, fig.1. For the array of fig.3, at least two routing wires would be used to connect first and second electrodes), wherein the first electrode (electrode in D1, fig.3) comprises: a plurality of first patterns, which are spaced apart from each other, and each first pattern comprising a first side and a second side that is longer than the first side (fig.3, first patterns 1011 in D1 which are spaced apart from each other, it comprises a first side (a breadth side) and a second side (a first length side), the length side being longer than the breadth side); and a plurality of first bridge patterns (fig.3, first bridge patterns 1021), each first bridge pattern being disposed between a corresponding pair of two first patterns adjacent to each other (bridge patterns 1021 are arranged between the corresponding pair of two first patterns 1011), wherein the second electrode (electrode in D2, fig.3) comprises: a plurality of second patterns, which are spaced apart from each other, and each second pattern comprising a third side and a fourth side that is longer than the third side (fig.3, second patterns 1011 in D2 which are spaced apart from each other, it comprises a third side (a breadth side) and a fourth side (a first length side), the length side being longer than the breadth side); and a plurality of second bridge patterns (fig.3, second bridge patterns 1022), each second bridge pattern being disposed between a corresponding pair of two second patterns adjacent to each other (bridge patterns 1022 are arranged between a corresponding pair of two second patterns 1011, fig.3), 
Tao does not expressly disclose, but makes it obvious to one of ordinary skill in the art that wherein the first side faces the fourth side, and wherein the second side faces the third side (this can be achieved by one of ordinary skill in the art, without a challenge, by flipping the rectangular block 1011 in D2 so that the first side faces the fourth side and the second side faces the third side). 
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

In regards to claim 2, Tao disclose the electronic apparatus of claim 1, wherein the first electrode and the second electrode crosses each other at a node region (fig.3, bridge intersection W1 as a node region), and wherein a first number of first patterns among the plurality of first patterns and a second number of second patterns among the plurality of second patterns are disposed in the node region (number of first and second electrode patterns in D1 and D2 as arranged, fig.3).
In regards to claim 3. The electronic apparatus of claim 2, wherein the first number of the first patterns and the second number of the second patterns are the same as each other (at the intersection position W1, the number of first and second patterns are equal in number).
In regards to claim 4, the electronic apparatus of claim 2, wherein the first number of the first patterns and the second number of the second patterns are different from each other (considering the overall array, electrode patterns in D1 are 6 and electrode pattern in D2 are 7, fig.3).
In regards to claim 5, Tao discloses the electronic apparatus of claim 1, wherein the first side and the fourth side extend in the second direction (horizontal direction, fig.3), and wherein the second side and the fourth side extend in the first direction (vertical direction, fig.3).
In regards to claim 6, Tao discloses the electronic apparatus of claim 5, wherein the plurality of first bridge patterns and the plurality of second bridge patterns extend in a diagonal direction between the first direction and the second direction (bridge patterns 1022 and 1021 extend in diagonal direction between horizontal and vertical directions as shown, fig.3).
In regards to claim 7, Tao discloses the electronic apparatus of claim 1, Tao does not expressly disclose, but makes it obvious to one of ordinary skill in the art wherein the first side and the fourth side extend in a first diagonal direction between the first direction and the second direction, and wherein the second side and the third side extend in a second diagonal direction, different from the first diagonal direction, between the first direction and the second direction (the one of ordinary skill in the art would have achieved this design, without a challenge, by simply tilting the electrode blocks in a diagonal direction).
In regards to claim 8, Tao discloses the electronic apparatus of claim 1, wherein the plurality of first patterns include a first pattern with a first pattern hole, and wherein the plurality  (cavities left in the design of the first pattern and second pattern as holes, fig.3).
In regards to claim 13, Tao discloses the electronic apparatus of claim 1, wherein each of the plurality of first patterns includes a plurality of first mesh lines which are extend in a diagonal direction between the first direction and the second direction and a plurality of first mesh openings which are defined by the plurality of first mesh lines (mesh or patterned electrodes with openings in the electrode block 1011 in D1, fig.3, running in a diagonal direction between the first and second direction), and wherein each of the plurality of second patterns includes a plurality of second mesh lines which are extend in a diagonal direction between the first direction and the second direction and a plurality of second mesh openings which are defined by the plurality of second mesh lines (mesh or patterned electrodes in the electrode block 1011 in D2, with openings fig.3, running in a diagonal direction between the first and second direction). 
In regards to claim 16, Tao discloses the electronic apparatus of claim 1, wherein the display panel (fig.2) comprises: a base layer (103, fig.2); a circuit element layer disposed on the base layer and comprising a transistor (1044, fig.2, source-drain layer therefore comprises a transistor); a display element layer (OLED layer 105, fig.2, para 0036) comprising a light emitting element connected to the transistor (1055 and 1051 are OLED’s cathode and anode layer connected to the transistor as shown, fig.2); and an upper insulating layer covering the display element layer (para 0035, insulating layer 106, fig.2), wherein the input sensor is directly disposed on the upper insulating layer (101 as the input sensor disposed on the insulating layer 106, fig.2).
In regards to claim 17, Tao discloses the electronic apparatus of claim 1, wherein the input sensor comprises: a first sensor insulating layer disposed on the display panel (106 as first sensor insulating layer disposed on the display panel, fig.2); a first conductive layer disposed on the first sensor insulating layer (fig.3, pattern D1 is disposed on the 106, figs.2-3); a second sensor insulating layer disposed on the first sensor insulating layer to cover the first conductive layer (since bridges 1022 and 1021 are insulated from one another this layer is the second sensor insulating layer disposed on the first sensor insulating layer to cover the first conductive layer D1, figs.2-3); and a second conductive layer disposed on the second sensor insulating layer (D2 layer disposed on the second insulating layer, figs.2-3).
Allowable Subject Matter
Claims 9-12, 14-15, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 9, Tao discloses the electronic apparatus of claim 8, Tao does not disclose “further comprising: a first dummy pattern within the first pattern hole of the first pattern and insulated from the first pattern; and a second dummy pattern within the second pattern hole of the second pattern and insulated from the second pattern.” 
In regards to claim 10, Tao discloses the electronic apparatus of claim 8, wherein the plurality of first patterns include a third pattern with a third pattern hole, and wherein the first pattern hole and the second pattern hole have areas different from each other.

In regards to claim 11, Tao discloses the electronic apparatus of claim 1, Tao does not disclose “wherein the plurality of first patterns include a first pattern with a first recess which is inwardly recessed from the second side, and wherein the plurality of second patterns include a second pattern with a second recess which is inwardly recessed from the fourth side.” 
Claim 12 depends from claim 11.
In regards to claim 14, Tao discloses the electronic apparatus of claim 13, wherein each of the plurality of first patterns comprises: a body of which an outer boundary is of a rectangular shape (rectangular shaped electrode block 1011); 
Tao does not disclose “and a first protrusion protruding from a first portion of the outer boundary of the body.” 
Claim 15 depends from claim 14. 
In regards to claim 18, Tao discloses the electronic apparatus of claim 17, Tao does not disclose “wherein the first conductive layer includes the plurality of first bridge patterns, wherein the second conductive layer includes the plurality of first patterns, the plurality of second patterns, and the plurality of second bridge patterns, and wherein each first bridge pattern of the plurality of first bridge patterns is connected to the corresponding pair of two first patterns through of a corresponding pair of two contact holes, respectively, which pass through the second sensor insulating layer.” 
In regards to claim 19, Tao discloses the electronic apparatus of claim 17, Tao does not disclose “wherein the plurality of first patterns comprise a plurality of first upper patterns and a 
Claim 20 depends from claim 19.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627